Citation Nr: 1230617	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease, to include a separate compensable rating for fatigability of the right knee.  

2.  Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability.  

3.  Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to August 2000 and from September 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting service connection for the claims currently on appeal and assigning the current disability ratings.  A videoconference Board hearing was held at the RO in October 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she is entitled to increased ratings for her service-connected disabilities of right knee degenerative joint disease, L5-S1 status post laminectomy with bilateral bone fusion (lumbosacral spine disability), and headaches.    

The record reflects that the Veteran was examined most recently for her service-connected disabilities in April 2009.  During her October 2010 hearing, the Veteran's representative made numerous references to her last examination of "2008," alleging that her disabilities had worsened since this examination and that the examination was inadequate due to a failure to physically examine the back or an unwillingness to accept the Veteran's responses.  The Board notes that the record reflects that, in addition to the April 2009 examination, the Veteran also was examined in August 2008.  Although it is not entirely clear from a review of the hearing transcript which of the Veteran's examinations is being referred to during the hearing testimony, it is apparent that the Veteran and her representative contend that her service-connected disabilities have worsened since her most recent VA examination of record.  

The Board notes that the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Given the foregoing, and given the length of time which has elapsed since the Veteran's most recent VA examination in 2009, the Board finds that, on remand, she should be scheduled for updated VA examinations to determine the current nature and severity of her service-connected disabilities.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the most recent treatment records from a VA Medical Center (VAMC) are dated through July 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected right knee disability, service-connected lumbosacral spine disability, and/or for service-connected headaches in recent years.  Obtain all VA treatment records which have not been obtained already, to include all records dated since July 2009.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for appropriate VA examination to determine the current nature severity of her service-connected right knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any current manifestations of the Veteran's service-connected right knee disability, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to make specific findings whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If painful right knee motion is observed, then the examiner should indicate the point at which pain begins (in degrees), if possible.  The examiner also should state whether and to what extent the Veteran experiences functional loss due to pain or other DeLuca factors during flare-ups or with repeated use.  The Veteran's occupational impairment as a result of her service-connected right knee disability also should be discussed.  A complete rationale must be provided for all opinions expressed.

The examiner is advised that the Veteran contends that her service-connected right knee disability has worsened since 2009.  The examiner also is advised that the Veteran contends that her service-connected right knee disability results in excess fatigability.  

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of her service-connected lumbosacral spine disability.  All necessary tests should be completed.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe any current manifestations of the Veteran's service-connected lumbosacral spine disability, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to make specific findings whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbosacral spine.  If painful motion is observed, then the examiner should indicate the point at which pain begins (in degrees), if possible.  The examiner also should state whether and to what extent the Veteran experiences functional loss due to pain or other DeLuca factors during flare-ups or with repeated use.  The Veteran's occupational impairment from her service-connected lumbosacral spine disability also should be discussed.  A complete rationale must be provided for all opinions expressed.  

The examiner is advised that the Veteran contends that her service-connected lumbosacral spine disability has worsened since 2009.  

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of her service-connected headaches.  All necessary tests should be completed.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe any current manifestations of the Veteran's headaches, including the frequency of her headaches and whether they are associated with prostrating attacks.  If prostrating attacks are present, then the examiner should note the frequency of these attacks and indicate whether they result in severe economic inadaptability.  A complete rationale must be provided for all opinions expressed.

The examiner is advised that the Veteran contends that her service-connected headaches have worsened since 2009.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

